Citation Nr: 1741455	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-09 430 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 10 percent for limited flexion of the right hip.

3.  Entitlement to a rating in excess of 10 percent for limited extension of the right hip.

4.  Entitlement to a compensable rating for limited abduction of the right hip.

5.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the cervical spine.

6.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome.

7.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

8.  Entitlement to a compensable rating for irritable bowel syndrome (IBS).

REPRESENTATION

Appellant represented by:	Attorney Mary Long


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July to November 1989, August to December 1991, October 2002 to August 2003, and March 2006 to July 2007, with additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and March 2013 rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2016, the Board remanded the matters for additional development.

The Board's March 2016 remand also addressed a claim for service connection for Barrett's esophagus.  A February 2017 rating decision granted the Veteran service connection for Barrett's esophagus with IBS, rated 10 percent, specifying that the gastroesophageal reflux disease warrants a 10 percent rating and the IBS warrants a noncompensable rating.  The service connection matter is no longer before the Board, but the matter of the rating for IBS is addressed below.

The issues seeking increased ratings for left carpal tunnel syndrome, right hip motion limitations and cervical spine DJD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  A chronic respiratory disability including asthma was not manifested during the Veteran's service and is not shown to be related to his service, to include as due to environmental toxins therein. 

2.  The Veteran's right carpal tunnel syndrome is not shown to have been manifested by moderate incomplete paralysis of the median nerve.

3.  The Veteran's IBS is not shown to have been manifested by more than mild symptoms and related impairment; moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress is not shown.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  A rating in excess of 10 percent for right carpal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8515 (2016). 

3.  A compensable rating for IBS is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Code 7319 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by July 2011 and December 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As the rating decision on appeal granted service connection for IBS and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a February 2017 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

During the December 2015 videoconference Board hearing, the undersigned advised the Veteran of what is needed to substantiate the claims.  The notice provided at the hearing complied with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects that he is aware of what is necessary to substantiate the claims.  Following the hearing the case was remanded to assist the Veteran in securing evidence to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in August 2011, January 2013, and July 2016.  The Veteran has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection for asthma 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran may establish service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of § 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran contends that his asthma was incurred in or caused by his service, including during Operation Desert Shield.  His STRs are silent for complaints, findings, treatment or diagnosis of asthma or other chronic respiratory disability.

On July 1999 VA treatment, the Veteran denied shortness of breath.  He reported that he did not have energy to exercise other than work.  He denied any wheezing or history of pneumonia.

On July 2003 post-deployment health assessment, the Veteran reported that he developed symptoms (including chronic cough, still feeling tired after sleeping, and frequent indigestion) during his January to July 2003 deployment.

On August 2010 VA examination, the Veteran's breath sounds were symmetric; no rhonchi, rales or wheezes were noted; and expiratory phase was within normal limits.

On August 2012 treatment, the assessments included mild persistent asthma; inhalers were ordered.  On January 2013 VA treatment, the provisional diagnosis following pulmonary function testing was chronic shortness of breath, with significant response to inhaled bronchodilators, suggesting a combined defect.

On January 2013 VA Gulf War general medical examination, the Veteran reported upper or lower respiratory system signs or symptoms and gastrointestinal signs or symptoms.  He reported that he began having problems breathing in the late 1990s following the first Gulf War, when he had been stationed in Saudi Arabia.  He reported that he experienced shortness of breath and wheezing.  He reported that he was deployed two more times, and each time he felt as if he was more short of breath; he stated that he became more short of breath with less activity, and he also began to develop increased wheezing.  He reported that he was first prescribed an inhaler on his last deployment and stated that the inhaler helped his symptomatology.  He reported that when he returned from deployment, his inhalers were continued.  He reported that he smoked socially, 1 to 2 cigarettes per week, from age 19 (in 1989), and quit smoking in 2008; he denied ever smoking heavily.  He needed to use an inhaler about once a week and reported dyspnea after one flight of stairs.  The examiner found no prior evidence of complaints of shortness of breath, dyspnea, or prior treatment for respiratory complaints until November 2012, when the Veteran reported to his primary care provider that he had had chronic shortness of breath since 2007; the primary care provider prescribed inhalers and ordered a pulmonary function test, which showed a small amount of improvement with inhalers and noted evidence of poor effort on testing.  The examiner noted that there was no evidence of obstructive disease on pulmonary function testing with a 19 year history of smoking.

The VA examiner noted that the Veteran's respiratory condition was under continued medical evaluation and there was no evidence of confirmed asthma.  The examiner stated that the peer reviewed medical journals document, regarding Gulf War exposure and respiratory conditions, that there is no proven link between exposure and respiratory symptomatology; however, anecdotally, there is possibly a link between asthma, sinusitis, and possible small airway condition resulting in reduced exercise tolerance, but nothing has been confirmed.  The examiner opined that, regarding the Veteran, there is no evidence of prior respiratory complaints until 2012, and his evaluation was currently ongoing.  The examiner was unable to state that the Veteran's present symptomatology is consistent with an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology based upon the provided history, to include his smoking history and current objective evidence.  Noting that the Veteran had an appointment for repeat pulmonary function testing and was to be seen in the chest medicine clinic following, the examiner recommended repeat examination following pulmonary medicine evaluation.

On March 2013 VA treatment, the provider opined that symptoms (dyspnea on exertion and chest pressure) that improve with bronchodilators are suggestive of asthma, which is supported by the PFTs that were done in January 2013 that showed a significant improvement in the Veteran's FEV1 with bronchodilators.  His airway resistance was also high, supporting the diagnosis.  It was suggested that another possible cause of his symptoms was the mild ischemia reported on testing.

At the December 2015 Board hearing, the Veteran testified that he has problems breathing and a feeling of tight chest compression after climbing one flight of stairs or walking to the end of the block.  He testified that he gets winded easily and has two inhalers.  He testified that when he was given breathing tests and treatment by VA doctors, he was told that he has a disability related to service.  He testified that he occasionally but very infrequently smoked in service, and that he had not smoked in 19 years.

On January 2016 VA treatment, the assessments included asthma controlled on Symbicort/albuterol.

On July 2016 VA examination, the Veteran reported that he had been diagnosed with asthma for several years, stating that it began while he was in the Gulf.  He reported using inhalers as needed and had difficulty performing vigorous exercise.  The diagnosis was asthma.  Multiple respiratory conditions were not noted.  The examiner noted that PFTs were not performed in view of the negative opinion. The examiner noted that, per medical records, the Veteran has had a diagnosis of asthma since January 2016.  The examiner stated that a review of the STRs did not find any symptoms suggestive of a respiratory condition in service, and the Veteran's VA medical records starting in July 1999 are negative for any respiratory complaints until November 2012.  The examiner noted that the 2013 VA examination documents the Veteran's 19 year history of smoking.  The examiner opined that, because there is no documented evidence of the Veteran having a respiratory condition in service or within 2 years of discharge from service, it is less likely than not that the current respiratory disability was incurred in or caused by his active duty service.  The examiner noted that the Veteran has a known clinical diagnosis of asthma, asthma is a disease with clear and specific etiology and diagnosis, and research published in peer-reviewed medical journals has not established a causal relationship between this condition and exposure events experienced by service members in southwest Asia.

The preponderance of the evidence is against a finding that a current chronic respiratory disability was manifested in service, or that the Veteran's asthma is related to his service or exposures therein.  His service treatment records do not show any complaints, findings, treatment, or diagnosis of asthma or other chronic respiratory disability.  The January 2013 and July 2016 VA examiners opined that the postservice treatment records are negative for any respiratory complaints until 2012, and both examiners noted the Veteran's 19 year history of smoking.  The examiners opined that it is less likely than not that the current respiratory disability was incurred in or caused by his active duty service.  The July 2016 examiner noted that the Veteran has a known clinical diagnosis of asthma, which has a clear and specific etiology and diagnosis, and research published in peer-reviewed medical journals has not established a causal relationship between this condition and exposure events experienced by service members in southwest Asia.  That opinion merits very substantial probative weight, as it is by a medical professional (competent to offer it) and reflects a familiarity with the Veteran's entire record and medical history.  The opinion includes rationale that cites to accurate factual data and to the current state of medical knowledge.  The provider addressed the Veteran's contentions that his asthma was related to exposure to environmental toxins in service, and explained that the current state of medical knowledge does not support the Veteran's allegations.  The examiners' opinions are the only competent (and adequate for rating purposes) medical opinions in the record regarding a nexus between the Veteran's respiratory disability and his service.  The Board finds them to be probative evidence in this matter, and in the absence of competent evidence to the contrary, persuasive.   

Regarding the Veteran's own opinions that his respiratory disability/asthma is due to his service/exposures therein, the etiology of a disease such as asthma is a medical question not capable of resolution by lay observation or within the realm of common knowledge.   The Veteran is a layperson, and does not cite to supporting medical opinion or medical treatise evidence.  His opinion in this matter has no probative value.  See Jandreau, 492 F. 3d at 1377.

In summary, the competent evidence does not show that a chronic respiratory disability was manifested in service, or that the Veteran's currently diagnosed respiratory disability (asthma) may be related to his service, to include as due to any environmental exposures therein.  The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.

Increased rating for right carpal tunnel syndrome

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right carpal tunnel syndrome was originally rated 10 percent under 38 C.F.R. § 4.124a, Code 8515, for disability of the median nerve.  Under Code 8515, a 10 percent rating is warranted for incomplete paralysis of the median nerve which is mild.  For the dominant hand, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  A 70 percent rating is warranted for complete paralysis of the median nerve.  The Veteran is right hand dominant.

As explained under the Schedule of ratings for diseases of the peripheral nerves, "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

On August 2011 VA examination, the Veteran reported bilateral tingling and numbness of the fingers at the thumb, first, and second digits, with a severity of 10/10.  He reported bilateral weakness of the fingers and arms with a severity of 8/10.  He described the symptoms as occurring when writing, driving, or working with his hands, and they occurred constantly.  He was treated with hand braces and medications.

On physical examination, the Veteran wore braces on the wrists for carpal tunnel syndrome.  The bilateral carpal tunnel condition did not cause generalized muscle weakness, wasting, or atrophy.  Range of motion of the right wrist was dorsiflexion to 50 degrees with pain at 20 degrees, palmar flexion to 45 degrees with pain at 20 degrees, radial deviation to 20 degrees with pain at 10 degrees, and ulnar deviation to 20 degrees with pain at 10 degrees; there was no additional degree of limitation after repetitive use testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Range of motion of the left wrist was dorsiflexion to 60 degrees with pain at 10 degrees, palmar flexion to 60 degrees with pain at 10 degrees, radial deviation to 20 degrees with pain at 10 degrees, and ulnar deviation to 20 degrees with pain at 10 degrees; there was no additional degree of limitation after repetitive use testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of both hands revealed a decrease in strength for twisting; there was no decrease in strength for pulling and pushing.  Regarding dexterity, both hands revealed a decrease in twisting but there was no decrease in probing, writing, touching or expression.  There was no deformity of the digits or ankylosis of the thumbs.  There was no objective evidence of pain or limitation of motion of the fingers, and range of motion testing of the thumbs and fingers was within normal limits bilaterally.

On neurological examination, motor function was within normal limits.  Based on the modality of touch, sensory function for the median nerves was decreased bilaterally.  The upper extremity reflexes revealed biceps jerk 2+, triceps jerk 2+, brachioradialis 2+ and finger jerk 2+, bilaterally.  Tinel's sign was present bilaterally, and Phalen's test was negative.  Regarding the median nerve, the peripheral nerve examination revealed neuritis; there was sensory dysfunction demonstrated by decreased sensation in the first and second digits of both hands.  There was no motor dysfunction.

The Veteran underwent surgical treatment for right carpal tunnel syndrome in March 2012.  An April 2013 rating decision granted a temporary total rating for convalescence from March 30 to May 1, 2012, and then continued the 10 percent rating.  [The period of temporary total rating is not before the Board.]

At the December 2015 Board hearing, the Veteran testified that when he tries to grab something, he feels his wrists stiffen up and experiences a sharp pain in addition to numbness and tingling.  He testified that he had surgery in 2012 which alleviated some of the pain, but he still has difficulty with gripping and catching of the hands.  He testified that he notices the symptoms more in his right hand because he is right-handed and uses it more than the left hand.  He testified that he uses an exercise ball to strengthen his hands, he wears wrist braces, and he takes anti-inflammatories and pain medicine.

On July 2016 VA examination, the Veteran reported that he had surgery on both hands.  He reported that he continued to have occasional numbness of the hands, especially with prolonged keyboard work.  He reported mild numbness of both upper extremities.  Muscle strength testing was normal (5/5) for bilateral elbow flexion and extension, wrist flexion and extension, grip, and pinch (thumb to index finger).  There was no muscle atrophy.  Reflexes of the bilateral biceps, triceps, and brachioradialis were each 2+.  Sensation testing for light touch was normal bilaterally at the shoulder are (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  There were no trophic changes attributable to peripheral neuropathy.  Phalen's sign was positive on the right and negative on the left; Tinel's sign was negative bilaterally.  The Veteran did not report the use of any assistive devices.  The diagnosis was bilateral carpal tunnel syndrome status post surgery.  The examiner opined that the peripheral nerve condition does not impact the Veteran's ability to work.

VA and private treatment records show symptomatology essentially similar to that shown on the VA examinations described above.

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim, as they do not show that symptoms of the Veteran's right carpal tunnel syndrome produce impairment greater than mild incomplete paralysis of the median nerve, so as to warrant a rating in excess of 10 percent.  Motor testing, muscle strength, and reflexes have consistently been normal.

The Board notes the lay statements and testimony submitted by the Veteran in support of this claim.  He testified that when he tries to grab something, he feels his wrist stiffen up and he experiences a sharp pain in addition to numbness and tingling.  He testified that surgery alleviated some of the pain but he still has difficulty with gripping and catching of the hand.  The symptoms described do not reflect more than mild incomplete paralysis of the median nerve, and do not meet the criteria for a higher rating.  

In summary, it is not shown that the Veteran's right carpal tunnel syndrome has at any time under consideration been manifested by impairment greater than mild incomplete paralysis of the median nerve.  Consequently, a rating in excess of 10 percent is not warranted.


Compensable rating for IBS

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected IBS is rated under Code 7319 for irritable colon syndrome.  Under Code 7319, a 0 percent rating is warranted for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A (maximum) 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.  

On January 2013 VA Gulf War general medical examination, the Veteran reported loose watery bowel movements and a feeling of incomplete emptying, with occasional rare constipation.  He reported occasional episodes of bowel disturbance with abdominal distress.  He had not tried any medications and reported no nausea, weight loss, or incontinence.

Based on this evidence, a March 2013 rating decision granted service connection for IBS, rated 0 percent.

At the December 2015 Board hearing, the Veteran testified that he regularly takes two different medicines for IBS.  He testified that within 30 minutes after eating, he gets bad stomach cramps and needs to use the bathroom, which causes difficulty in planning his day.  

On July 2016 VA examination, the Veteran reported that he uses daily dicyclomine for relief.  He reported that the IBS condition is under control but he still experiences episodes of loose stools with a frequency of 3 to 4 times per day lasting 3 to 4 days, occurring at least once every couple of months.  He denied having episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He denied having weight loss, malnutrition, serious complications, or other general health effects attributable to the IBS.  The examiner opined that the Veteran's intestinal condition does not impact his ability to work.

VA treatment records reflect symptomatology largely similar to that described on the examinations.

The evidence outlined above shows that symptoms of the Veteran's IBS most closely approximate the criteria for a 0 percent rating under Code 7319.  Although he reported problems with diarrhea on each VA examination, it is not shown that he experienced frequent episodes of abdominal distress with such problems; he reported episodes occurred once every couple of months.  The absence of abdominal distress, or exacerbations or attacks of the condition, was specifically noted during the VA examinations.  Notably, he did not report frequent episodes, or more or less constant abdominal distress, and the July 2016 examiner opined that the disability does not impact on work.  The Board finds that the preponderance of the evidence (including the Veteran's self-reports of symptoms and impairment) is against a finding of moderate irritable bowel syndrome with frequent episodes of abdominal distress, and that a compensable rating is not warranted..

The preponderance of the evidence is against the assignment of a compensable rating for IBS, and the appeal in the matter must be denied.

Regarding right carpal tunnel syndrome and IBS, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

Service connection for asthma is denied.

A rating in excess of 10 percent for right carpal tunnel syndrome is denied.
A compensable rating for IBS is denied.


REMAND

In March 2016, the Board remanded the issues seeking increased ratings for right hip motion limitations and cervical spine DJD for new VA examinations.  However, since the Board's previous remand, a precedential opinion that directly impacts on this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the range of motion testing described in the final sentence of § 4.59.  

The July 2016 VA examinations, conducted pursuant to the Board's March 2016 remand, do not comply with the Correia requirement.  There is no indication that the AOJ attempted to correct these inadequacies or seek an addendum to the examinations.  Further development for an adequate medical examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Regarding left carpal tunnel syndrome, on July 2016 VA examination, the Veteran reported that he had had surgery on both hands.  He was previously assigned a temporary total rating for convalescence following his March 2012 surgery for right carpal tunnel syndrome.  However, a close review of the claims file reveals that the complete clinical records relating to surgery for left carpal tunnel syndrome (all pre-surgical evaluations/consultations, complete records pertaining to the surgery, and the records pertaining to any post-surgical convalescence) are not associated with the claims file.  This is pertinent/critical evidence that must be secured.  The Board notes that the surgery raises the inextricably intertwined unadjudicated issue of entitlement to a convalescence rating following the surgery.  That issue must be developed and addressed.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (to the present) records of all evaluations and treatment the Veteran has received for the remaining disabilities at issue.  He must assist in this matter by identifying all providers and providing any authorizations necessary for VA to secure any private records.  Of particular interest are complete records of the evaluations leading up to the left carpal tunnel surgery, the records pertaining to that surgery, and the records pertaining to the post-operative convalescence.  The AOJ should secure for association with the claims file complete clinical records outstanding from all sources identified.

2.  When the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the nature and current severity of his service-connected right hip and cervical spine disabilities.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should include range of motion testing on BOTH active and passive motion with limitations due to pain and in weight-bearing and nonweight-bearing noted, and testing on the opposite (undamaged) left hip joint.  If any such testing cannot be completed, the examiner must explain why that is so.
(b)  Regarding each disability, the examiner should also express an opinion as to whether there would be additional functional impairment on repeated use or during flare-ups.  If such is not possible without resort to mere speculation, the examiner must explain why that is so. 

The examiner must include rationale with all opinions.

3.  The AOJ should address any convalescence (paragraph 30) rating questions raised regarding the left carpal tunnel surgery.  The AOJ should then review the record, ensure that the development sought is completed as requested, and readjudicate the remaining claims.  If any of the benefits sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


